Citation Nr: 1819468	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-02 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a lumbar spine degenerative disc disease and degenerative joint disease (DJD).  

2.  Entitlement to service connection for a bilateral leg disability, claimed as secondary to the lumbar spine disability.  

3.  Entitlement to service connection for a disability manifested by right arm pain, claimed as secondary to the lumbar spine disability.  

4.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is Veteran who served on active duty from February 1978 to February 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

For reasons explained below, the issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a December 2006 rating decision, the RO denied entitlement to service connection for degenerative disc disease and DJD affecting the lumbosacral spine; although notified of the denial, the Veteran did not perfect an appeal and no pertinent exception to finality applies.

2.  Evidence added to the record since the December 2006 rating decision is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for degenerative disc disease and DJD affecting the lumbosacral spine.  

3.  The lay and medical evidence does not establish that the Veteran's current bilateral leg disability or disability manifested by right arm pain was incurred during or as a result of his military service, including secondary to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The December 2006 rating decision that denied service connection for degenerative disc disease and DJD affecting the lumbosacral spine is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for degenerative disc disease and DJD affecting the lumbosacral spine.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156 (2017).  

3.  The criteria for service connection for a bilateral leg disability or disability manifested by right arm pain, claimed as secondary to a lumbar spine disability, are not met.  38 U.S.C. § 1110, 1131 (West 2012); 38 C.F.R. § 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petitions to Reopen - Lumbar Spine

In January 2006, the Veteran filed a claim seeking service connection for a lumbar spine disability.  In support of his claim, the Veteran asserted that he initially injured his back in service during a training exercise when he picked up a water-filled dummy and, again in May 1979, after bending over to lift an object.  The Veteran reported that he was given a medical profile due to his low back pain and was eventually discharged from service because he was no longer able to perform his duties as a firefighter.  See June 2006 VA examination report.  

In December 2006, the RO denied service connection for degenerative disc disease and DJD affecting the lumbosacral spine.  At that time, the RO considered the Veteran's service treatment records (STRs) which showed his lumbar spine was normal upon examination in November 1979.  The RO also noted that a June 2006 VA examination revealed the Veteran was diagnosed with degenerative disc disease and DJD affecting the lumbosacral spine; however, the RO denied the claim on the basis that the Veteran's disability is unrelated to service, as it was not shown to have begun during service or manifested within one year of service.  

The Veteran filed a timely notice of disagreement (NOD) following the December 2006 rating decision, after which the RO issued a September 2007 statement of the case (SOC); however, the Veteran did not perfect his appeal by submitting a substantive appeal following the September 2007 SOC.  

Additionally, the record does not reflect that the Veteran submitted any new and material evidence relevant to the lumbar spine claim during the one year appeal period following the issuance of the December 2006 rating decision.  In this context, the Board notes that additional service treatment and personnel records have been associated with the record since the December 2006 rating decision; however, the STRs are duplicative of those associated with the record at the time of the previous decision and do not contain any additional information regarding a lumbar spine disability incurred during service.  Similarly, the service personnel records are not relevant to the lumbar spine claim, as they do not contain any information regarding whether the Veteran received a medical profile due to a lumbar spine disability during service or information regarding the nature of or reason for his discharge.  See 38 C.F.R. § 3.156 (b). 

Therefore, the December 2006 rating decision became final.  38 U.S.C. § 7105 (c) (West 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

Since the final December 2006 rating decision, treatment records from VA and the Social Security Administration (SSA) have been associated with the claims file and reflect that the Veteran has continued to seek treatment for low back pain which he attributes to injuries that occurred during service.  However, the newly received evidence also shows the Veteran has experienced additional injuries to his back since service, including in 1993 when he slipped and fell on his back and in 1998 when, as a result of a fire, he jumped from a window and landed on his back.  See e.g., SSA record dated November 1998.  Notably, the newly received evidence does not include any new lay or medical evidence showing the Veteran's current lumbar spine disability occurred during or as a result of his military service.  

Indeed, evidence associated with the record since the December 2006 rating decision does not tend to prove a previously unestablished fact necessary to substantiate the underlying claim or raise a reasonable possibility of substantiating the claim.  

Therefore, the Board finds new and material evidence has not been received and, thus, the claim of entitlement to service connection for degenerative disc disease and DJD affecting the lumbosacral spine may not be reopened.  

Disabilities Involving Bilateral Legs and Right Arm Pain

The Veteran is seeking service connection for a bilateral leg disability and a disability manifested by right arm pain, which he has asserted is secondary to his lumbar spine disability.  See June 2012 VA Form 21-526b.  The evidence of record shows the Veteran has sought treatment for pain in his bilateral lower extremities and right arm pain in conjunction with his low back pain.  In fact, the Veteran's right arm pain has been attributed to right basilic and cephalic vein thrombosis.  See e.g., VA treatment records dated July 1998, February 1999, January 2013, and September 2013.  

While there is evidence showing the Veteran experiences symptoms involving both legs and his right arm pain has been attributed to thrombosis, service connection has not been established for a lumbar spine disability.  Moreover, the evidence does not show, nor has the Veteran alleged, that his current bilateral leg and right arm problems are otherwise related to service or any service-connected disability.  As such, there is no legal basis to establish service connection for a bilateral leg disability or disability manifested by right arm pain.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

New and material evidence having not been received, the application to reopen the previously denied claim of service connection for a degenerative disc disease and DJD affecting the lumbosacral spine is denied.

Entitlement to service connection for a bilateral leg disability and a disability manifested by right arm pain is denied.  


REMAND

The Veteran is seeking service connection for PTSD.  While the Veteran generally asserts that his PTSD was incurred or aggravated by his duties as a firefighter during service, the RO denied his claim on the basis that he did not provide any information regarding a specific stressful or traumatic event in service to which a competent diagnosis of PTSD could be related.  

However, review of the record reveals that, during VA treatment, the Veteran has reported exposure to traumatic events during service which potentially could be corroborated.  Indeed, in December 2009, the Veteran was diagnosed with PTSD and depression, not otherwise specified, after he reported that he witnessed aircraft crashes and saw a group of guys get burned badly after a building blew up.  The Veteran did not provide the dates and locations of these incidents but the examiner noted that he had not previously addressed or discussed these traumatic events.  There is also a question as to whether the Veteran has manifested psychiatric symptoms since childhood and, in turn, whether those symptoms were aggravated by his experiences in service.  

Therefore, a remand is needed in order to afford the Veteran an opportunity to provide additional information regarding the dates, places, and circumstances of his in-service stressors and to provide him with a VA examination to determine if his current psychiatric disability, however diagnosed, is related to his military service.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide additional information (dates, places, and details) regarding the traumatic events he experienced during service, including those events he reported during his VA treatment in December 2009.  

Also request that the Veteran identify any VA or private (non-VA) treatment he has received for his claimed acquired psychiatric disorder since discharge from service.  The Veteran should be asked to authorize the release of any outstanding pertinent non-VA medical records.  

2. Obtain any outstanding treatment records identified above.  All attempts to obtain this evidence should be documented in the claims file.

3. Make reasonable attempts to verify the Veteran's reported stressors, to include contacting the appropriate sources, and document these attempts in the claims file.  

4. Thereafter, schedule the Veteran for a VA mental health examination.  After examining the entire record, the examiner should provide the following opinions:

(a) Identify all psychiatric disabilities manifested since September 2011.  In rendering this opinion, the VA examiner should address whether any previous diagnoses were incorrect, if applicable.

(b) For each psychiatric disability identified above, opine whether it is at least as likely as not (50 percent or higher degree of probability) that the disability was incurred during or as a result of the Veteran's military service, including any traumatic events reported by the Veteran. 

(c) The examiner must state specifically whether the Veteran has a diagnosis of PTSD under DSM-IV criteria.  

(d) With regard to the diagnosis of PTSD, provide an opinion as to whether the Veteran's symptoms are related to his fear of hostile military or terrorist activity or, otherwise, to stressors that have been corroborated.  

(e) A rationale should be provided for each opinion offered.

5. Readjudicate the claim on appeal.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


